Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 1 of 11 PAGEID #: 20711




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

      RICHARD CAMPFIELD, et al.,

                   Plaintiffs,                            Case No. 2:15-cv-2733
            v.                                            Judge: Michael H. Watson
      SAFELITE GROUP, INC., et al.,                       Magistrate: Chelsey M. Vascura
                   Defendants.


                DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION
           TO EXCLUDE TESTIMONY OF PLAINTIFFS’ EXPERT RENE BEFURT

           In its Opinion and Order on Safelite’s 1 motion to dismiss Plaintiffs’ Amended Complaint,

  this Court held that “statements regarding the dollar bill rule that Safelite Solutions made in its

  role as a third-party claims administrator and statements that Safelite allegedly ghostwrote for

  insurance companies are not commercial advertising or promotion actionable against Safelite

  under the Lanham Act.” Doc. 113, Opinion & Order at 11 (March 28, 2019).

           Plaintiffs’ marketing and survey expert, Dr. Rene Befurt, ignored the Court’s holding and

  assumed that these third-party promotional materials are attributable to and actionable against

  Safelite. See, e.g., Doc. 153-1, Befurt Report ¶ 33 (“Safelite has employed a holistic campaign

  with promotional materials appearing consistently across several different communication media,

  including . . . third party materials developed by Safelite.”); see also id. at Ex. 1 (PageID 17963-

  64) (citing “Third Party Materials”). Dr. Befurt’s reliance on insurance company brochures and

  pamphlets and his attribution of these non-actionable statements to Safelite is not a run-of-the-

  mill example of an expert reasonably relying on inadmissible facts. Rather, Dr. Befurt’s analysis


  1
    Defendants Safelite Group, Inc., Safelite Solutions LLC, and Safelite Fulfillment, Inc. will be
  referred to collectively as “Safelite” or “Defendants.”




                                                   -1-
Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 2 of 11 PAGEID #: 20712




  reflects a fundamentally flawed logic and an assumption that has already been rejected by this

  Court as a matter of law: that Safelite is responsible for the entire insurance industry’s

  advertising and promotional statements.

         Dr. Befurt’s attribution of non-actionable, third-party statements to Safelite renders his

  opinions confusing, misleading, and irrelevant. His opinions do not “fit” the facts and law of this

  case, and his testimony should be excluded.

  I.     ARGUMENT

         A.      Plaintiffs And Their Expert Ignore The Law Of The Case, Injecting Irrelevant
                 Opinions And Inadmissible Facts That Are Likely To Confuse And Mislead
                 The Jury.

         Plaintiffs’ attempt to spin and artificially limit the scope of the Court’s prior orders

  should be rejected. See Doc. 153 at 2. In its Opinion and Order on Safelite’s motion to dismiss

  Plaintiffs’ Amended Complaint, this Court stated that—even accepting as true all of Plaintiffs’

  well-pled factual allegations—“the Court cannot reasonably infer that statements made in

  insurance company brochures and bulletins, even if drafted by Safelite, are actionable against

  Safelite under the Lanham Act.” Doc. 113 at 9. The Court reasoned, in part, that “[s]ome of the

  insurance company brochures and bulletins do not even mention Safelite, and none of them

  represent to the reader that they are Safelite’s own brochures or bulletins.” Id. (internal citation

  omitted). Thus, the Court held that “statements regarding the dollar bill rule that Safelite

  Solutions made in its role as a third-party claims administrator and statements that Safelite

  allegedly ghostwrote for insurance companies are not commercial advertising or promotion

  actionable against Safelite under the Lanham Act.” Id. at 11.

         Dr. Befurt’s analysis ignores the law of the case and turns the Court’s logic on its head.

  Rather than disregarding the materials that the Court held are “not commercial advertising or

  promotion actionable against Safelite under the Lanham Act,” id., Dr. Befurt’s entire analysis



                                                   -2-
Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 3 of 11 PAGEID #: 20713




  attributes those materials directly to Safelite, even referring to them as “Safelite’s promotional

  materials.” See, e.g., Doc. 153-1, Befurt Report ¶¶ 10, 33, 37-38. This flawed attribution of

  third-party, excluded statements to Safelite permeates Dr. Befurt’s analysis and conclusions.

  Because of this, and for the reasons already articulated in Safelite’s Motion, Dr. Befurt’s

  opinions do not “fit” the facts and law of this case, and his testimony must be excluded. See

  generally Doc. 139, Memorandum in Support of Safelite Motion.

         Plaintiffs argue that Dr. Befurt may rely on insurance company brochures and

  pamphlets—even if they are not actionable against Safelite—because they contain examples of

  “at issue” messages. See Doc. 153 at 10-12. But Dr. Befurt did not simply rely on the wording

  contained in the insurance brochures and pamphlets as examples of “at-issue messaging,” as

  Plaintiffs argue. 2 Id. Rather, in forming his expert opinions, Dr. Befurt attributed to Safelite the

  non-actionable third-party statements, in direct contradiction to the law of the case.

         Most notably, Dr. Befurt’s opinion that “Safelite’s promotional materials communicate a

  rule, rather than a Safelite policy,” is directly premised on the attribution of non-actionable,

  third-party statements to Safelite. Doc. 153-1, Befurt Report ¶¶ 10, 31, 37-38. Dr. Befurt’s

  report reasons: “consumers could not possibly interpret the promotional materials as a Safelite-

  specific policy because Safelite’s brand or trademark does not appear in the promotional

  materials—even though Safelite may have prepared for the third party or supported a third party

  to prepare the materials.” Id. ¶ 33 (emphasis added); see also id. ¶ 38. The Report goes on to list

  several specific third-party, non-actionable statements as “[e]xamples of Safelite’s promotional



  2
    Contrary to Plaintiffs’ assertions about how the survey stimuli were selected, Dr. Befurt
  testified in his deposition that Plaintiffs’ counsel identified the survey stimuli based primarily on
  Dr. Befurt’s criteria that the messages were “widely disseminated,” resulting in the selection of
  the two “test advertisements or pamphlets” that were “sent by insurances.” Doc. 154-5 21:7-22:1
  (PageID 18948-49).




                                                   -3-
Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 4 of 11 PAGEID #: 20714




  materials,” which Dr. Befurt attributed to Safelite to inform his opinion that “Safelite’s

  promotional materials communicate a rule, rather than a policy.” Id. ¶¶ 37-38 (emphasis added).

         Dr. Befurt’s other opinions were similarly informed by his assumption that non-

  actionable, third-party statements are attributable to Safelite. Dr. Befurt’s report relies on the

  non-actionable materials to conclude that “the dollar bill rule has been an integral part of

  Safelite’s marketing program.” Id. § V.B & ¶¶ 30-31 (emphasis added). Underscoring this

  point, Dr. Befurt testified in his deposition that the goal of his expert analysis was “in the big

  picture, . . . to do market research and learn about consumers when they are confronted with

  Safelite’s advertisement materials,” including “the messages, the advertising messages that have

  been conveyed through ads, through insurance agents, through pamphlets that insurance has

  sent out to consumers.” Doc. 154-5, Befurt Dep. 20:13-25 (emphasis added) (PageID 18948).

         While it is true that “Rule 703 permits expert witnesses to offer opinions based on

  inadmissible facts or data,” those facts and data nevertheless must be relevant to the opinion at

  issue and of the type that “‘experts in the particular field would reasonably rely on . . . in forming

  an opinion on the subject’” Doc. 153 at 11-12 (quoting Deere & Co. v. FIMCO Inc., 239 F.

  Supp. 3d 964, 977 (W.D. Ky. 2017)). Thus, when framed properly, the Court must ask whether

  Dr. Befurt reasonably relied on relevant facts when he examined excluded third-party statements

  to determine whether Safelite promoted the “dollar-bill” statement as a policy or a rule.

         The answer is clear: Dr. Befurt’s reliance on the non-actionable third-party statements is

  not reasonable. Dr. Befurt’s opinions are admittedly based on the flawed conclusion that

  insurance company statements are attributable to Safelite, a conclusion the Court has already

  rejected as a matter of law. Quite simply, it is unreasonable given the Court’s Order for Dr.

  Befurt to equate these third-party statements to “Safelite’s promotional materials.” And, given




                                                   -4-
Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 5 of 11 PAGEID #: 20715




  that Dr. Befurt’s analysis speaks to Plaintiffs’ legal theories that are no longer at issue and makes

  use of irrelevant and inadmissible third-party statements, Dr. Befurt’s analysis is likely to

  confuse and mislead the jury. The Court should exclude Dr. Befurt’s expert opinions because

  they substantially rely on facts that are not relevant to the legal theories still before the Court, are

  likely to confuse and mislead the jury, and do not “fit” the facts and law of this case. See Doc.

  139 at 6-14 and cases cited therein.

          B.      Plaintiffs’ Case Law Is Inapposite And Does Not Save Dr. Befurt’s Opinions.

          The cases Plaintiffs cite in their Opposition do not save Dr. Befurt’s opinions. Plaintiffs

  rely primarily on Schechner v. Whirlpool Corporation, 2018 WL 6843305, at *10 (E.D. Mich.

  2018), for the proposition that experts are not required to use “only actual market

  advertisements.” See Doc. 153 at 11. Plaintiffs argue that, in fact, “courts have allowed experts

  to go further [] even approving surveys where the entire product was an expert-created fiction.”

  Id.

          But Schechner involved no such circumstances, nor it is at all similar to the instant case.

  There, plaintiffs alleged that they were misled by Whirlpool’s deceptive advertising of certain

  ovens as “‘self-cleaning,’ when in reality they were merely partially self-cleaning.” Id. at *2.

  Defendant Whirlpool proffered a marketing expert who prepared a survey using a real Home

  Depot advertisement for the Whirlpool oven at issue but modified a single word—inserting the

  word “AquaLift” (the brand name for the Whirlpool technology at issue) before the word “self-

  cleaning.” Id. at *10. Plaintiffs argued that the survey must be excluded because “the altered

  Home Depot advertisement was a deviation from marketplace reality, rendering opinions based

  on that survey data unreliable.” Id. The Schechner court denied the plaintiffs’ motion to exclude

  Whirlpool’s marketing expert, holding that the advertisement used in the surveys

  “approximat[ed] marketplace reality.” Id.



                                                    -5-
Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 6 of 11 PAGEID #: 20716




         Similarly, Rocky Brands (the only other false or misleading advertising case Plaintiffs

  cite) involved a survey that asked participants to examine defendants’ actual product—a Red

  Wing boot. Rocky Brands, Inc. v. Red Wing Shoe Co., Inc., 2009 WL 5125475, at *2 (S.D. Ohio

  2009). Again, the language on defendant’s own boot label was modified slightly for one set of

  survey respondents, truncating the phrase “made in the USA with imported materials” to read

  simply “made in the USA” in order to determine whether defendant’s labeling was misleading.

  Id. at *2. The court held that this survey using defendant’s own statements on its own label,

  which defendant used on 10-15% of its products, was relevant and adequately approximated

  marketplace reality. Id. at *4-5.

         Dr. Befurt’s survey is materially different in several ways from the ones approved in

  Schechner and Rocky Brands. First, Dr. Befurt selected as stimuli third-party brochures that

  make no reference whatsoever to Safelite’s products or services. This is a critical fact that

  distinguishes the surveys at issue in Schechner and Rocky Brands. Second, the surveys at issue

  in Schechner and Rocky Brands did not test legal theories or advertisements the court had

  already rejected as a matter of law, as Dr. Befurt’s did. Third, unlike the Schechner and Rocky

  Brands surveys, there is no evidence that the survey stimuli used by Dr. Befurt “approximate[]

  marketplace reality.” To the contrary, as is outlined in Safelite’s briefing on the parties’ motions

  for summary judgment, there is no evidence that Safelite published promotional materials

  substantially similar to Dr. Befurt’s Stimuli 1 and 3 in a manner that would be actionable under

  the Lanham Act. For example, neither stimulus includes any Safelite-specific branding as

  neither is Safelite’s material; instead, the stimuli include only the branding for and language of

  the insurance client for whom Safelite presumably ghostwrote the materials. See Doc. 153-1,

  Befurt Report at ¶ 61, pp. 35-36, 39-41.




                                                  -6-
Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 7 of 11 PAGEID #: 20717




         Just as importantly, the expert opinions at issue in Schechner and Rocky Brands did not

  present the same substantial risks of confusing and misleading the jury that are at issue here.

  Unlike those cases, this case involves a standard (the “dollar bill rule”) that Plaintiffs admit has

  been used by an entire industry for decades. Doc. 1, Compl. ¶ 66. Throughout this case,

  Plaintiffs have attempted to paint Safelite as the primary party responsible for the industry’s

  adoption of that standard. See, e.g., id. ¶ 2 (alleging, for example, that “Safelite’s role as the

  nation’s largest TPA gives it unique access to and control over customers of [vehicle glass repair

  and replacement] services”). Plaintiffs have alleged that Safelite influenced the entire insurance

  industry in its role as a TPA and through materials that Safelite allegedly “ghostwrote” or

  prepared on behalf of its insurance clients. See, e.g., id.; Doc. 60, Am. Compl. ¶¶ 2, 17, 106-13.

  Dr. Befurt’s reliance on non-actionable insurance company brochures and pamphlets perpetuates

  and underscores this narrative that Plaintiffs have refused to forgo, despite two Orders from this

  Court rejecting Plaintiffs’ legal theories. Doc. 113 at 11; Doc. 36, Opinion & Order at 13, 16

  (Sept. 30, 2016). Plaintiffs will undoubtedly continue this narrative into trial. If Dr. Befurt is

  permitted to present his expert opinions, there is a substantial likelihood that the jury will be

  misled and confused by Dr. Befurt’s surveys and opinions, which purport to draw conclusions

  about Safelite’s advertisements based on third-party insurance company’s brochures and

  pamphlets—materials that the Court has held are not actionable against Safelite.

         Plaintiffs’ other case law is also inapposite. Deere & Company v. FIMCO Inc. stands for

  the unremarkable proposition that a survey expert may rely on survey participants’ answers to

  survey questions, even though the survey responses are inadmissible hearsay. 239 F. Supp. 3d

  964, 977-78 (W.D. Ky. 2017). Innovation Ventures, which Plaintiffs’ Opposition relegates to a

  footnote, did not even involve a Daubert challenge. See generally Innovation Ventures, LLC v.




                                                    -7-
Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 8 of 11 PAGEID #: 20718




  N2G Distrib., Inc., 763 F.3d 524, 539-42 (6th Cir. 2014) (discussing evidentiary rulings the

  parties appealed, none related to the admission of expert testimony). Plaintiffs misstate the

  holding of that case, citing a portion of the opinion discussing the adequacy of the evidence to

  support the jury’s verdict. While the cited excerpt refers to expert testimony, the Court of

  Appeals did not consider the admissibility or reliability of the experts’ opinions. Compare id. at

  535, with Doc. 153 at 11, n.8 (citing the same for the proposition that “[t]he Sixth Circuit Court

  of Appeals has held that experts are not limited to materials in the case when developing

  surveys”). Like Schechner and Rocky Brands, neither Deere nor Innovation Ventures involved a

  survey that tested promotional materials or legal theories the Court had already rejected as a

  matter of law.

         Furthermore, Deere and Innovation Ventures both involved claims for trademark

  infringement and dilution—not claims of false or misleading advertising—and neither involved a

  survey similar to Dr. Befurt’s survey. In these cases, the experts’ surveys were meant to gauge

  the strength of plaintiffs’ brands and the likelihood of consumer confusion from alleged

  infringement, thus the materials used in the surveys fit the legal theories at issue. 3 In both cases,

  moreover, the experts conducted their surveys orally over the telephone and did not use printed

  advertisements, whether from defendants, third parties, or elsewhere. See Innovation Ventures,

  763 F.3d at 535; Deere, 239 F. Supp. 3d at 974-75. Neither case supports the wholesale adoption

  and use of a third-party advertisement in order to determine whether a defendant’s




  3
    Deere’s expert telephonically surveyed salespeople of agricultural equipment to determine how
  they perceived the use of a “green and yellow color scheme on agricultural equipment,” which
  Deere alleged defendant used in dilution of Deere’s trademark. Deere, 239 F. Supp. 3d at 973-
  75. The survey in Innovation Ventures, which was meant to gauge the strength of the “5-hour
  ENERGY” brand, asked survey participants a series of questions over the phone regarding either
  “5-hour Energy” or a fictitious brand name, depending on whether they were assigned to a test
  group or control group. 763 F.3d at 535.




                                                   -8-
Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 9 of 11 PAGEID #: 20719




  advertisements were false or misleading, especially where a court has already determined that the

  third-party’s advertisements are not actionable or at issue in the case. 4

         Unlike Plaintiffs’ cases, Dr. Befurt’s expert opinions have the substantial risk of

  confusing and misleading the jury and unfairly prejudicing Safelite. See Doc. 139 at 8-10.

  Additionally, Dr. Befurt relied on statements in forming his expert opinions that the Court has

  held are not actionable, rendering his opinions a bad “fit” for this case. Id. at 11-14. Dr. Befurt’s

  expert opinions and testimony should be excluded in their entirety.

  II.    CONCLUSION

         For the reasons articulated in Defendants’ Motion to Exclude Testimony of Plaintiffs’

  Expert Rene Befurt Pursuant to Fed. R. Evid. 401, 403, and 702 and accompanying

  Memorandum in Support and those further articulated herein, the Court should grant Defendants’

  motion and exclude Dr. Befurt’s testimony.




  4
    To the extent that the Court finds trademark infringement cases informative here, then Wells
  Fargo & Co. v. WhenU.com, Inc. (on which the Schechner Court relied) is instructive. Wells
  Fargo held that plaintiff’s expert’s market survey lacked probative value because, among other
  reasons, the survey did not replicate market conditions where it failed to test defendant’s ads,
  “did not make any attempt to replicate the respondents’ experiences when encountering
  [defendant’s] ad . . . and did not take any measures to ensure that the respondents had
  [defendant’s] ads in mind when responding to the survey.” 293 F. Supp. 2d 734, 766 (E.D.
  Mich. 2003).




                                                   -9-
Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 10 of 11 PAGEID #: 20720




   Dated: November 26, 2019                Respectfully submitted,


                                           s/ Matthew A. Kairis
                                           Matthew A. Kairis (Ohio Bar #0055502)
                                           Trial Counsel
                                           Tiffany D. Lipscomb-Jackson (Ohio Bar
                                           #0084382)
                                           Kenneth M. Grose (Ohio Bar #0084305)
                                           Shalini B. Goyal (Ohio Bar #0096743)
                                           (admitted pro hac vice)
                                           Daniel W. Berens (Ohio Bar #0097193)
                                           E-mail: makairis@jonesday.com,
                                           kmgrose@jonesday.com,
                                           tdlipscombjackson@jonesday.com,
                                           sgoyal@jonesday.com
                                           dberens@jonesday.com
                                           Jones Day
                                           325 John H. McConnell Blvd., Suite 600
                                           Columbus, OH 43215-2673
                                           Telephone:     (614) 281-3605
                                           Facsimile:     (614) 461-4198

                                           John E. Iole (Pennsylvania Bar #47768)
                                           E-mail: jeiole@jonesday.com
                                           Jones Day
                                           500 Grant Street, Suite 4500
                                           Pittsburgh, PA 15219
                                           Telephone:     (412) 391-3939
                                           Facsimile:     (412) 394-7959
                                           (admitted pro hac vice)

                                           Counsel for Defendants
Case: 2:15-cv-02733-MHW-CMV Doc #: 163 Filed: 12/17/19 Page: 11 of 11 PAGEID #: 20721




                                  CERTIFICATE OF SERVICE

          I hereby certify that on November 26, 2019, I electronically filed the foregoing with the

  Clerk of Court using the CM/ECF system, which will send notification of such filing to counsel

  for Plaintiffs




                                                   s/ Matthew A. Kairis
                                                   One of the Attorneys for Defendants
